Title: From Thomas Jefferson to Thomas Mann Randolph, 19 August 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Monticello Aug. 19. 96.
                    
                    We are all well, and nothing new in our neighborhood. I have not heard from Edgehill this week. My threshing machine will only get to work this afternoon. Mr. W. Hylton senr. who called here on his way to the springs, tells me he has information in a letter from Sr. George Strickland that 2. steers will get out 120. bushels of wheat a day with it. This is encoraging. You will be astonished to find my buildings almost in the state you left them. Stephen Willis, on whom solely I depended, has been delayed by the fever and ague, and as yet is not arrived. This has already rendered imposssible the completion of my work this season. Add to this perpetual rains which give us only broken intervals for work. Patsy is removed into the Outchamber, the chamber being dismantled. P. Carr has taken rooms in Charlottesville. Adieu affectionately.  Let us hear from you. No letter from you since your arrival at the sweet springs, tho perhaps this day’s post may bring one.
                